United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 8, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30992
                           Summary Calendar



RODOLFO PARRA-PARRA,

                                      Petitioner-Appellant,

versus

JOHN ASHCROFT,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-400
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rodolfo Parra-Parra, alien # A23-223-289, appeals the

district court’s denial of his 28 U.S.C. § 2241 habeas petition

challenging the right of the Immigration and Naturalization

Service (INS) to detain him indefinitely in light of the Supreme

Court decision in Zadvydas v. Davis, 533 U.S. 678 (2001).         Parra-

Parra is an excludable alien who is a Cuban national.

     Citing Xi v. INS, 298 F.3d 832 (9th Cir. 2002), Parra-Parra

argues that the rationale of the Supreme Court’s decision in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30992
                                 -2-

Zadvydas extends to inadmissible aliens.    In his reply brief, he

argues that this case should be held because the Supreme Court

has granted certiorari in two cases, United States v. Benitez,

310 F.3d 1221 (9th Cir. 2002), cert. granted, 124 S. Ct. 921

(2003), and Benitez v. Wallis, 337 F.3d 1289 (11th Cir. 2003),

cert. granted, 124 S. Ct. 1143 (2004).     The Ninth Circuit Benitez

decision in no way deals with the issues on appeal.

       Parra-Parra’s argument that Zadvydas should apply equally to

excludable aliens like himself is foreclosed by this court’s

decision in Rios v. INS, 324 F.3d 296, 296 (5th Cir. 2003).

Instead, this court’s holding in Gisbert v. U.S. Atty. Gen., 988

F.2d 1437, 1440-47 (5th Cir.), amended by Gisbert v. U.S. Atty.

Gen., 997 F.2d 1122 (5th Cir. 1993), that there are no time

limits on the detention of excluded aliens who have been denied

entry, governs Parra-Parra’s petition.     See Rios, 324 F.3d at

296.    This court is in no way bound by the decisions of other

circuits, United States v. Dawson, 576 F.2d 656, 659 (5th Cir.

1978), and a panel of this court may not overrule or ignore a

prior panel decision.    United States v. Ruiz, 180 F.3d 675, 676

(5th Cir. 1999).    Even though the Supreme Court has granted

certiorari in the Eleventh Circuit Benitez decision, we continue

to follow our own binding precedent.     See Wicker v. McCotter, 798

F.2d 155, 157-58 (5th Cir. 1986).    Thus, the district court did

not err in deciding that Parra-Parra’s continued detention did
                            No. 03-30992
                                 -3-

not violate his constitutional rights.     See Rios, 324 F.3d at

296.

       Parra-Parra also argues that he has been in INS custody

since 1996 and that there is nothing in the record to show that

he has been provided with due process, i.e., an initial review

under 8 C.F.R. § 212.12 within three months of the revocation of

his parole and annual reviews thereafter.    However, he concedes

that he has had at least four interviews with the Cuban Review

Panel, and he does not argue that he did not receive the

requisite reviews.    His conclusory allegations are insufficient

to state a constitutional claim.    See Beazley v. Johnson, 242

F.3d 248, 270 (5th Cir. 2001).    His argument that the district

court should have ordered the Government to respond to his

allegation that he may not have received the periodic reviews

provided by law also fails.    See 28 U.S.C. § 2243.   Accordingly,

the judgment of the district court denying Parra-Parra’s 28

U.S.C. § 2241 petition is AFFIRMED.